Citation Nr: 0609931	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from December 1944 to 
May 1945, and from September 1946 to July 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that determined that the veteran had failed to 
submit new and material evidence to reopen a claim for 
service connection for a left knee disorder.  The Board 
issued a decision in February 2003 that reopened the claim 
for service connection.  Thereafter, in a decision dated in 
November 2003, the Board remanded the issue of entitlement to 
service connection for a left knee disorder to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence.  The matter was returned to the Board in 
February 2006.  

The record reflects that a motion to advance this case on the 
docket was filed by the veteran in February 2006.  Taking 
into consideration the veteran's advanced age, his motion for 
advancement on the docket was granted. See 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

This case must be remanded for due process reasons.  In 
October 2002, the veteran testified at a hearing before a 
Veterans Law Judge who is no longer associated with the 
Board. The law requires that the Board Member who conducts a 
hearing on appeal must participate in any decision made on 
that appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2005).  As such, the veteran was sent a letter in 
February 2005 that advised him that he had the right to 
another hearing by another Member of the Board.  The veteran 
responded in March 2005 that he wished to be scheduled for a 
personal hearing at the local RO (Travel Board hearing).  
Therefore, to accord the veteran due process, he should be 
scheduled for an appropriate Board hearing.  38 C.F.R. § 
20.700 (2005).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


